578 P.2d 3 (1978)
34 Or.App. 335
In the matter of the Compensation of Rex J. TUCKER, Claimant, and State Accident Insurance Fund, Respondents,
v.
JACK ENSLEY COMPANY, Petitioner.
Court of Appeals of Oregon.
Decided May 8, 1978.
Argued and Submitted February 28, 1978.
R. Kenney Roberts, Portland, argued the cause for petitioner. On the brief was Jones, Lang, Klein, Wolf & Smith, Portland.
Carl H. Brumund, Salem, argued the cause and filed the brief for respondent Rex J. Tucker.
Lester R. Huntsinger, Associate Counsel, State Accident Ins. Fund, Salem, argued the cause for respondent State Accident Ins. Fund. With him on the brief were K.R. Maloney, Chief Counsel, and James A. Blevins, Chief Trial Counsel, State Accident Ins. Fund, Salem.
Before SCHWAB, C.J., and JOHNSON, GILLETTE and ROBERTS, JJ.
ROBERTS, Judge.
The question is whether claimant suffered a new injury and is therefore entitled to compensation under ORS 656.005(8)(a), or if an aggravation of an earlier compensated injury has occurred giving rise to a claim under ORS 656.273(1).[1]
This court has dealt with this problem on several different occasions. See, e.g., Minnesota Mining and Manufacturing Co. v. SAIF, 27 Or. App. 747, 556 P.2d 1379 (1976); Smith v. Ed's Pancake House, 27 Or. App. 361, 556 P.2d 158 (1976).
The cases raising the issue of aggravation versus new injury generally present only fact questions. That is the situation here.
For reasons stated in Bowman v. Oregon Transfer Co., 33 Or. App. 241, 576 P.2d 27 (1978), opinions setting out factual disputes and enunciating the reason for our decision are of little value to bench and bar. Aggravation versus new injury cases involving fact questions will henceforth be dealt with in the manner described in Bowman, supra.
Affirmed.
NOTES
[1]  ORS 656.273(1) provides:

"(1) After the last award or arrangement of compensation, an injured worker is entitled to additional compensation, including medical services, for worsened conditions resulting from the original injury."